FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 17, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ROQUE ARANDA TERCERO,

               Plaintiff - Appellant,                    No. 12-2034
          v.                                           D. New Mexico
 JULIAN MARTIN FLORES                      (D.C. No. 2:11-CV-00982-MCA-LAM)
 COMISARIO; RAYMUNDO
 DANIEL BAEZ MENDEZ; REYES
 DANIEL ARCE DOMINGUEZ,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before MURPHY, EBEL, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Roque Aranda-Tercero, a citizen of Mexico, filed a pro se complaint

against Defendants, all of whom are citizens of Mexico, asserting federal subject

matter jurisdiction under the Alien Tort Claims Act (“ATCA”) and the Torture

Victim Protection Act (“TVPA”). 1 28 U.S.C. § 1350 & notes. The district court

dismissed Aranda-Tercero’s complaint under 28 U.S.C. § 1915(e)(2)(B),

concluding in a comprehensive order that it lacked jurisdiction. The court also

imposed filing restrictions on Aranda-Tercero based on his lengthy history of

abusive litigation. See, e.g., In re Aranda, 546 U.S. 810 (2005) (imposing filing

restrictions on Aranda-Tercero based on his “repeated[] abuse[]” of the Supreme

Court’s process). Aranda-Tercero appeals both rulings and our jurisdiction arises

under 28 U.S.C. § 1291.

      In his appellate brief, Aranda-Tercero fails to directly address the district

court’s conclusion that he cannot proceed under the ATCA because the claims he

seeks to raise do not qualify as torts committed in violation of the law of nations,

as required by 28 U.S.C. § 1350. See Sosa v. Alvarez-Machain, 542 U.S. 692,

725 (2004); Cisneros v. Aragon, 485 F.3d 1226, 1230-31 (10th Cir. 2007)

(holding “jurisdiction under § 1350 cannot be based solely on a violation of our

criminal code” and concluding plaintiff’s sexual assault claims were “not of a

      1
        In a supplement to his complaint, Aranda-Tercero also asserted federal
jurisdiction under a bevy of federal statutes. The district court correctly
concluded that none are applicable to the claims raised in his complaint and
Aranda-Tercero does not address that portion of the district court’s ruling on
appeal.

                                         -2-
type that could substantially impact international affairs”). His argument

challenging the imposition of filing restrictions is premised on his assertion the

district court failed to specifically explain why each of the 170 matters he has

filed in state and federal court are frivolous.

      Having reviewed Aranda-Tercero’s appellate brief and the appellate record,

we conclude his appeal is wholly frivolous and, accordingly, we dismiss it

pursuant to 28 U.S.C. § 1915(e)(2)(B)(I). Aranda-Tercero’s request to proceed on

appeal in forma pauperis is denied because he has failed to advance “a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991); 28

U.S.C. § 1915(a).

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                           -3-